TOM Glaze, Justice, dissenting. I respectfully dissent. The court of appeals’ unpublished opinion on review here misstates what must be shown under controlling case law to establish Second Injury Fund liability. See Mid-State Construction v. Second Injury Fund, 295 Ark. 1, 746 S.W.2d 539 (1988); Hawkins Const. Co. v. Maxell, 325 Ark. 133, 924 S.W.2d 789 (1996). That unpublished opinion concludes as follows: Most importandy, there was no proof that Taylor’s present disability status would not have resulted solely as the result of his present compensable injury, considered alone and of itself, i.e., that Taylor would not have been totally disabled as a result of this injury even if he had not suffered an earlier impairment. (Emphasis added.) As this court has held in Mid-State and Hawkins, to establish Second Injury Fund liability, the employee (1) must have suffered a compensable injury at his present job, (2) must have had a prior permanent partial disability or impairment and (3) that disability or impairment must have combined with the recent compensable injury to produce the current disability status. Quite clearly, the proof required under the third prong of the Mid-State test, is different than proving the negative and differently worded burden of proof set out in the court of appeals decision above. In my view, that misstatement persists and has caused enough confusion for this court to have reached the wrong result. The record reflects that Dr. S. B. Thompson gave Taylor a 10% impairment rating following Taylor’s first injury. In doing so, Thompson stated Taylor no longer had a good shock absorber in his back and that, over the years, Taylor would have narrowing of the disc space with excess pressure on the facets, so he may get into trouble in the future. Dr. Lynn Haines, who performed surgery on Taylor after his second injury, said that he had received information relating to Taylor’s first injury and had concluded he would not have given Taylor a blanket release to return to work. Nonetheless, Haines stated that, subsequent to Taylor’s second injury, there were significant neurologic deficits, along with persistent pain and discomfort, which he felt would bring about an alteration in the patient’s limitations. And finally, Jim Spragins, a vocational expert, expressed his opinion that as a result of both injuries and resulting surgeries, Taylor was essentially unemployable. As is readily obvious from the above expert testimony, proof very clearly was presented to show Taylor’s preexisting impairment (10%) and subsequent injury combined to produce his current permanent disability. Haines and Spragins, together, established that Taylor’s earlier injury limitations had been altered by the second injury so as to make Taylor unemployable. The majority opinion suggests the foregoing evidence is insignificant because “there is medical evidence Mr. Taylor was cured after his first injury and that the original assessment of 10% disability to the body as a whole was only proforma.” I suggest the majority has improperly weighed or taken out of context, Dr. Thompson’s testimony to reach the proforma conclusion. No such evidence was presented. Thompson did suggest that Taylor was cured for all practical purposes after the first injury, but in making that comment added (1) Taylor no longer had a good shock absorber in his back, (2) Taylor would get narrowing of the disc space with pressure on the facets and (3) he may get into trouble in the future. In my view, a fair-minded person could not read Thompson’s evaluation of Taylor and conclude Taylor had not been impaired by his first injury and surgery. Yet, the majority uses Thompson’s remarks as substantial evidence to affirm the Commission’s decision. As Thompson indicated, Taylor was predisposed to having trouble in the future and Taylor did. And that second injury (no surprise to anyone) recurred at the same L-4 -5 level as before. I believe the majority’s reliance on Thompson’s “cured” remark is out of context and is in no way substantial evidence to support the Commission’s decision to deny Second Injury Fund liability. Therefore, I would reverse the court of appeals’ decision. JESSON, C.J., joins this dissent.